Per Curiam.—
The practice on this subject, as derived from proceedings in chancery, is, that where the commission to take *427the testimony is ex parte, that is, where the testimony to be taken is altogether at the instance of and for the use of the party issuing the commission, he pays the whole expense in the beginning, even although the opposite party should file cross interrogatories and name a commissioner. Where the opposite party joins in the commission, that is to say, to have taken as well the depositions of witnesses on his behalf as on the part of*his adversary, the expense must be equally borne by each party.
Rule discharged.